

Retention Award


STOCK OPTION AGREEMENT


THIS AGREEMENT (the “Agreement”), dated as of ________ (the “Grant Date”) is
made by and between Laureate Education, Inc., a Delaware public benefit
corporation (hereinafter referred to as “Laureate”), and the individual whose
name is set forth on the signature page hereof, who is an Eligible Individual,
hereinafter referred to as the “Optionee.” Any capitalized terms herein not
otherwise defined in this Agreement shall have the meaning set forth in the
Laureate Education, Inc. Amended and Restated 2013 Long-Term Incentive Plan, as
it may be amended from time to time (the “Plan”).


WHEREAS, Laureate wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and


WHEREAS, the Administrator has determined that it would be to the advantage and
best interest of Laureate and its shareholders to grant the Option provided for
herein to the Optionee as an incentive for increased efforts during the
Optionee’s service relationship with the Company, and has advised Laureate
thereof and instructed the undersigned officers to issue said Option.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:


ARTICLE I DEFINITIONS
Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.


Section 1.1. Cause


“Cause” shall mean “Cause” as such term may be defined in any employment or
service agreement in effect at the time of termination of employment or service
between the Optionee and the Company, or, if there is no such employment or
service agreement or such term is not defined therein, “Cause” shall mean (i)
gross negligence or willful malfeasance by the Optionee in connection with the
performance of his or her duties with respect to the Company,
(ii) the Optionee’s conviction of, or pleading guilty or nolo contendere to any
felony, (iii) theft, embezzlement, fraud or other similar conduct by the
Optionee in connection with the performance of his or her duties with the
Company, or (iv) the Optionee’s willful and material breach of any other
applicable agreements with the Company including, without limitation, engaging
in any action in breach of any applicable restrictive covenants.


Section 1.2. Company


“Company” shall mean Laureate and its Subsidiaries.






--------------------------------------------------------------------------------





Section 1.3. Eligible Individual


“Eligible Individual” shall mean an officer or employee of, and other
individual, including a non-employee director, who is a natural person providing
bona fide services to or for, Laureate or any of its Subsidiaries, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for Laureate’s securities.


Section 1.4. Good Reason


“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement in effect at the time of termination of employment between
the Optionee and Laureate or any of its Subsidiaries, or, if there is no such
employment agreement or such term is not defined therein, “Good Reason” shall
mean, without the consent of the Optionee, (i) a material reduction in base
salary (other than a general reduction in base salary that affects all similarly
situated employees), (ii) a substantial diminution in the Optionee’s title,
duties and responsibilities, other than any isolated, insubstantial and
inadvertent failure by the Company that is not in bad faith, or (iii) a transfer
of the Optionee’s primary workplace by more than fifty
(50)miles from his or her current workplace; provided, however, that in any
event, such conduct is not cured within ten (10) business days after the
Optionee gives the Company notice of such event.


Section 1.5. Option


“Option” shall mean the option granted under Section 2.1 of this Agreement.


Section 1.6. Permanent Disability


“Permanent Disability” shall mean “Disability” as such term is defined in any
employment agreement between the Optionee and the Company, or, if there is no
such employment agreement or such term is not defined therein, “Permanent
Disability” shall mean a total and permanent disability as defined in the
long-term disability plan of Laureate or the Subsidiary, as applicable, with
which the Optionee is employed on the date as of which the existence of a
Permanent Disability is to be determined.


Section 1.7. Retirement


“Retirement” shall mean the voluntary termination of the Optionee’s employment
with the Company if (a) the Optionee has provided the Company with no less than
twelve months’ written notice of the Optionee’s intention to terminate
employment; (b) the Optionee signs and returns to the Company a release of
claims for the benefit of the Company, in the form provided by the Company, that
has become irrevocable by its terms; and (c) on the effective date of Optionee’s
termination of employment, the sum of (1) the length of time the Optionee has
been in the continuous employment of Company (which must be no fewer than five
(5) years) and (2) the age of the Optionee equals seventy (70) or more. For the
avoidance of doubt, service with the Company in any capacity other than as an
employee of the Company will not be counted toward the determination of the
Optionee’s length of continuous







--------------------------------------------------------------------------------





employment nor will employment with any entity prior to the Company’s
acquisition of such entity be counted toward the requisite five year period of
continuous employment.


Section 1.8. Secretary


“Secretary” shall mean the Secretary of Laureate.


Section 1.9. Share


“Share” shall mean a share of Common Stock.


ARTICLE II GRANT OF OPTION
Section 2.1. Grant of Option


For good and valuable consideration, on and as of the Grant Date, Laureate
grants to the Optionee an Option to purchase the number of Shares set forth on
the signature page hereof, on the terms and conditions set forth in this
Agreement.


Section 2.2. Exercise Price


Subject to Section 2.5, the exercise price per Share covered by the Option (the
“Exercise Price”) shall be as set forth on the signature page hereof.


Section 2.3. No Guarantee of Employment or Service Relationship


Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ or service of the Company or shall interfere
with or restrict in any way the rights of the Company, which are hereby
expressly reserved, to terminate the employment or service of the Optionee at
any time for any reason whatsoever, with or without cause or notice, subject to
the applicable provisions of, if any, the Optionee’s employment or service
agreement with or offer letter provided by the Company to the Optionee and
subject to applicable law. Nothing in this Agreement or in the Plan shall serve
as a limitation of the right of the Company to discharge the Optionee at any
time with or without cause or notice, subject to applicable law, and whether or
not such discharge results in the failure of any portion of the Option to become
exercisable or any other adverse effect on the Optionee’s interests under the
Plan.


Section 2.4. Nonqualified Nature of the Option


The Option is not intended to qualify as an incentive stock option within the
meaning of Code section 422, and this Agreement shall be so construed.


Section 2.5. Adjustments to Option











--------------------------------------------------------------------------------





The Option shall be subject to the adjustment provisions of Sections 10, 11 and
12 of the Plan.









--------------------------------------------------------------------------------





ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1. Commencement of Exercisability


(a)    So long as the Optionee continues to be an Eligible Individual performing
bona fide services to or for the Company through the applicable vesting dates,
the Option shall become vested and exercisable with respect to the following
percentages of Shares subject to the Option upon the Compensation Committee’s
determination that: (1) Management’s annual report on its internal control over
financial reporting (as such term is defined in Rules
13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934) and the
Company’s independent registered public accounting firm’s audit report on the
effectiveness of the Company’s internal control over financial reporting
included in the Company’s audited financial statements for the year ended
December 31, 2018 included in the Company’s Annual Report on Form 10-K, do not
disclose any material weaknesses, and (2) the Company attained the applicable
Adjusted EBITDA Target in the chart below in the applicable Fiscal Year (such
determination date being the vesting date), as follows:


If, in this Fiscal Year:
The Company achieves this Adjusted EBITDA Target:
Then this Percentage of Shares subject to the Option will vest:
2018
 
33.33%
2019
 
66.66%



If the Compensation Committee determines that the Company has not attained the
Adjusted EBITDA Target for a Fiscal Year, then the portion of the Shares
eligible to vest based on that Fiscal Year’s performance shall be forfeited
immediately upon such determination and be of no further effect.


Vesting is rounded down to the nearest Share on the interim vesting date and
rounded up on the final vesting date.


For purposes of this Agreement, “Adjusted EBITDA” is defined on Exhibit A hereto
and “Fiscal Year” means the twelve-month period ending December 31 of any given
calendar year.


(b)    Notwithstanding the foregoing, if on or within the eighteen (18) months
after a Change in Control, the Optionee ceases to be an Eligible Individual
either because the Company or its successor terminates the Optionee’s employment
or other service relationship without Cause or the Optionee terminates due to
Good Reason the Option shall become exercisable as to 100% of the Shares subject
to the Option on such termination date (but only to the extent such Option has
not otherwise terminated or become exercisable).


(c)    In the event that the Optionee’s employment with the Company is
terminated by reason of death or Permanent Disability, any portion of the Option
which could, but for the termination of employment, have vested with respect to
the Fiscal Year during which







--------------------------------------------------------------------------------





the termination of employment occurred if the applicable Adjusted EBITDA Target
for such year of termination is achieved, will remain outstanding until the
Compensation Committee determines whether the applicable Adjusted EBITDA Target
has been achieved and will become vested, if at all, when and to the extent that
the Compensation Committee determines that the applicable Adjusted EBITDA Target
has been achieved, and the balance of the unvested portion of the Option shall
terminate on the date on which the Compensation Committee’s determination is
made.


(d)    Except as provided in this Section 3.1, no portion of the Option shall
become exercisable as to any additional Shares following the time the Optionee
ceases to be an Eligible Individual, and any portion of the Option which is
unexercisable as of the Optionee’s cessation of service as an Eligible
Individual shall immediately expire without payment therefor.


Section 3.2. Expiration of Option


The Optionee may not exercise any vested portion of the Option to any extent
after the first to occur of the following events:


(a)The tenth anniversary of the Grant Date so long as the Optionee remains an
Eligible Individual through such date;


(b)The fifth anniversary of the date of the Optionee’s termination of employment
with the Company, if the Optionee’s employment is terminated by reason of
Retirement;


(c)The second anniversary of the date of the Optionee’s termination of
employment with the Company, if the Optionee’s employment is terminated by
reason of death or Permanent Disability;


(d)Except as otherwise provided in this Section 3, ninety (90) days after the
date the Optionee ceases to be an Eligible Individual by reason of the
Optionee’s voluntary resignation or the Company’s termination of the employment
or service relationship without Cause (for any reason other than as set forth in
clause (b) above), or by reason of the entity for which services are performed
by the Optionee ceasing to be Laureate or a Subsidiary;


(e)Immediately upon the date the Optionee ceases to be an Eligible Individual
for Cause; or


(f)At the discretion of the Company, if the Administrator so determines pursuant
to Section 11 of the Plan.


In no event may the Option be exercised after the Expiration Date of the Option
set forth on the signature page hereof.







--------------------------------------------------------------------------------





ARTICLE IV EXERCISE OF OPTION
Section 4.1. Person Eligible to Exercise


During the lifetime of the Optionee, only the Optionee (or his or her duly
authorized legal representative) may exercise the Option or any portion thereof.
After the death of the Optionee, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.2, be
exercised by his personal representative or by any person empowered to do so
under the Optionee’s last will and testament or under the then applicable laws
of descent and distribution.


Section 4.2. Partial Exercise


Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole Shares only.


Section 4.3. Manner of Exercise


The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary all of the following prior to the time when the
Option or such portion becomes unexercisable under Section 3.2:


(a)Notice in writing signed by the Optionee or the other person then entitled to
exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Administrator;


(b)(i) Full payment (in cash, by check or by a combination thereof) for the
Shares with respect to which such Option or portion thereof is exercised, (ii)
to the extent permitted by the Administrator in a manner that is compliant with
the terms of the Plan, indication that the Optionee elects to have the number of
Shares that would otherwise be issued to the Optionee reduced by a number of
Shares having an equivalent Fair Market Value to the payment that would
otherwise be made by the Optionee to Laureate pursuant to clause (i) of this
subsection (b), or (iii) a broker-assisted cashless exercise through a brokerage
firm designated or approved by the Administrator;


(c)(i) Full payment (in cash, by check or by a combination thereof) to satisfy
the withholding tax obligation with respect to which such Option or portion
thereof is exercised or (ii) to the extent permitted by the Administrator in a
manner that is compliant with the terms of the Plan, indication that the
Optionee elects to have the number of Shares that would otherwise be issued to
the Optionee upon exercise of such Option (or portion thereof) reduced by a
number of Shares having an aggregate Fair Market Value, on the date of such
exercise, equal to the payment to satisfy the minimum withholding tax obligation
that would otherwise be required to be made by the Optionee to the Company
pursuant to clause (i) of this subsection (c); and







--------------------------------------------------------------------------------





(d)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.


(e)At the time the Option is exercised, in whole or in part, or at any time
thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll or any other payment of any kind due to the Optionee
and otherwise agrees to make adequate provision for foreign (non-US), federal,
state and local taxes required by law to be withheld, if any, which arise in
connection with the Option. The Company may require the Optionee to make a cash
payment to cover any withholding tax obligation as a condition of exercise of
the Option or issuance of Shares upon exercise.


Section 4.4. Conditions to Issuance of Stock Certificates


The Shares deliverable upon the exercise of the Option, or any portion thereof,
may be either previously authorized but unissued Shares or issued Shares, which
have then been reacquired by Laureate. Such Shares shall be fully paid and
nonassessable. In its discretion, Laureate may deliver share certificates or may
retain such Shares in uncertificated book-entry form. Laureate shall not be
required to issue Shares or deliver any certificate or certificates for shares
of stock purchased upon the exercise of an Option or portion thereof prior to
fulfillment of all of the following conditions:


(a)The obtaining of approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its reasonable and good
faith discretion, determine to be necessary or advisable; and


(b)The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.


Section 4.5. Rights as Stockholder


The holder of an Option shall not be, nor have any of the rights or privileges
of, a stockholder of Laureate in respect of any Shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such Shares shall have been issued by Laureate to such holder upon
satisfaction of the conditions set forth in Section 4.4 or unless book entry
representing such Shares has been made and such Shares have been deposited with
the appropriate registered book-entry custodian. Upon fulfillment of such
conditions, Laureate shall be required to issue and deliver such certificate or
certificates, unless book entry representing such Shares has been made and such
Shares have been deposited with the appropriate registered book-entry custodian.







--------------------------------------------------------------------------------





ARTICLE V RESTRICTIVE COVENANTS


Section 5.1. Confidential Information; Covenant Not to Compete; Covenant Not to
Solicit


(a)In consideration of this Option grant, unless otherwise provided in any
employment or severance agreement entered into by and between the Optionee and
the Company (in which case the corresponding provisions therein shall control),
the Optionee hereby agrees effective as of the date of the Optionee’s
commencement of employment with the Company, without the Company’s prior written
consent, the Optionee shall not, directly or indirectly:


(i)at any time during or after the Optionee’s employment with the Company,
disclose or use any Confidential Information (as defined below) pertaining to
the business of the Company or Affiliates, except when required to perform
Optionee’s duties to the Company, by law or judicial process;


(ii)at any time during the Optionee’s employment with the Company and for a
period of two years thereafter, directly or indirectly, act as a proprietor,
investor, director, officer, employee, substantial stockholder, consultant, or
partner in any business that directly competes, at the relevant determination
date, with the post-secondary business of the Company or any of its Affiliates
in any geographic area where the Company or its Affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides products or
services; and


(iii)at any time during the Optionee’s employment with the Company and for a
period of two years thereafter, directly or indirectly (A) solicit customers or
clients of the Company or Affiliates to terminate their relationship with the
Company or Affiliates or otherwise solicit such customers or clients to compete
with any business of the Company or Affiliates or (B) solicit or offer
employment to any person who is, or has been at any time during the twelve (12)
months immediately preceding the termination of the Optionee’s employment
employed by the Company or Affiliates.


For the purposes of subsection (a)(ii) above, the Optionee may, directly or
indirectly own, solely as an investment, securities of any entity engaged in the
business of the Company or its Affiliates which are publicly traded on a
national or regional stock exchange or quotation system or on the
over-the-counter market if the Optionee (I) is not a controlling person of, or a
member of a group which controls, such entity, and (II) does not, directly or
indirectly, own 5% or more of any class of securities of such entity.


If the Optionee is bound by any other agreement with the Company regarding the
use or disclosure of Confidential Information, the provisions of this Section
shall be read in such a way as to further restrict and not to permit any more
extensive use or disclosure of Confidential Information.







--------------------------------------------------------------------------------





(b)Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Optionee’s services are unique and because the
Optionee has had access to Confidential Information, the Optionee agrees that
money damages will be an inadequate remedy for any breach of this Section. In
the event of a breach or threatened breach of this Section, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive relief in order to enforce, or prevent any
violations of, the provisions hereof (without the posting of a bond or other
security).


(c)In the event that the Optionee breaches any of the provisions of this
Section, in addition to all other remedies that may be available to the Company,
the Option shall terminate immediately for no consideration, and if any portion
of the Option was exercised, the Optionee shall be required to pay to the
Company the amount by which, at the time of exercise, the Fair Market Value of
the Shares was greater than the aggregate Exercise Price paid for the Shares, on
a net after-tax basis.


For purposes of this Section, “Confidential Information” shall mean all non-
public information concerning trade secret, know how, software, developments,
inventions, processes, technology, designs, the financial data, strategic
business plans or any proprietary or confidential information, documents or
materials in any form or media.


ARTICLE VI MISCELLANEOUS
Section 6.1. Administration


The Administrator shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Administrator shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Administrator shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Option. In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and this Agreement.


Section 6.2. Option Not Transferable


Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his or her
successors in interest or shall be





--------------------------------------------------------------------------------




subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by







--------------------------------------------------------------------------------





operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 6.2 shall not prevent transfers by will or by the applicable laws of
descent and distribution.


Section 6.3. Notices


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to Laureate in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to the Secretary at the physical or electronic
address given beneath the Secretary’s signature hereto. By a notice given
pursuant to this Section 6.3, either party may hereafter designate a different
address for notices to be given to him or it. Any notice, which is required to
be given to the Optionee, shall, if the Optionee is then deceased, be given to
the Optionee’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 6.3. Any notice shall have been deemed duly given when (i) delivered in
person, (ii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, (iii) enclosed
in a properly sealed envelope or wrapper addressed as aforesaid, deposited (with
fees prepaid) in an office regularly maintained by FedEx, UPS, or comparable
non-public mail carrier, or (iv) delivered by email to an electronic mail
address provided by the Optionee.


Section 6.4. Titles; Pronouns


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.


Section 6.5. Applicability of Plan and Recoupment Policy


The Option and the Shares issued to the Optionee (or other proper holder of the
Option) upon exercise of the Option shall be subject to all of the terms and
provisions of the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan shall control. The Optionee acknowledges that
the Optionee has received a copy of the Recoupment Policy and acknowledges and
agrees that the terms of the Recoupment Policy shall be applicable to the Option
and any Shares issued as a result of the Optionee’s exercise of the Option.


Section 6.6. Service and Employment Acknowledgments.


By accepting the Option and signing this Agreement, the Optionee acknowledges
and agrees that: (i) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan or this
Agreement; (ii) the Optionee is voluntarily participating in the Plan; (iii) the
award of an Option is a one-time benefit which does not create any contractual
or other right to receive future awards of Options, or compensation or benefits
in lieu of Options, even if Options have been awarded repeatedly in the past;
(iv) all determinations with respect to any such future awards, including, but
not limited to, the times when Options shall be awarded or







--------------------------------------------------------------------------------





shall become vested or exercisable and the number of Options subject to each
award, will be at the sole discretion of the Administrator; (v) the value of the
Option is an extraordinary item of compensation which is outside the scope of
the Optionee’s employment or service contract, if any; (vi) the value of the
Option is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension, welfare or retirement benefits; (vii) the
vesting of the Option ceases upon termination of service with the Company or
transfer of employment from the Company, or other cessation of eligibility for
any reason, except as may otherwise be explicitly provided in this Agreement;
(viii)the value of the Options and the underlying Shares cannot be predicted
with certainty and will change over time and the Company does not guarantee any
future value; (ix) if the Optionee is not an employee of the Company, the Option
grant will not be interpreted to form an employment contract or relationship
with the Company; nothing in this Agreement shall confer upon the Optionee any
right to continue in the service of the Company or interfere in any way with any
right of the Company to terminate the Optionee’s service as a director, an
employee or consultant, as the case may be, at any time, subject to applicable
law; the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan or the Optionee’s acquisition or sale of the Shares underlying the Option;
and (x) no claim or entitlement to compensation or damages arises if the value
of the Option or the underlying Shares decreases and in consideration for the
grant of the Option the Optionee irrevocably releases the Company from any claim
or entitlement to compensation or damages that does arise in connection with the
Option.


Section 6.7. Personal Data.


For purposes of the implementation, administration and management of the Option
and the Plan or the effectuation of any acquisition, equity or debt financing,
joint venture, merger, reorganization, consolidation, recapitalization, business
combination, liquidation, dissolution, share exchange, sale of stock, sale of
material assets or other similar corporate transaction involving the Company (a
“Corporate Transaction”), the Optionee explicitly and unambiguously consents, by
accepting this Agreement, to the collection, receipt, use, retention and
transfer, in electronic or other form, of the Optionee’s personal data by and
among the Company and its third party vendors or any potential party to a
potential Corporate Transaction. The Optionee understands that personal data
(including but not limited to, name, home address, telephone number, employee
number, employment status, social insurance number, tax identification number,
date of birth, nationality, job title or duties, salary and payroll location,
data for tax withholding purposes and Options awarded, cancelled, vested and
unvested) is held by the Company and may be transferred to any broker designated
by the Administrator or third parties assisting in the implementation,
administration and management of the Options or the Plan or the effectuation of
a Corporate Transaction and the Optionee expressly authorizes such transfer as
well as the retention, use, and the subsequent transfer of the data, in
electronic or other form, by the recipient(s) for these purposes. The Optionee
understands that these recipients may be located in the Optionee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Optionee’s country. The Optionee understands that
personal data will be held only as long as is necessary to implement, administer
and manage the Option or Plan or effect a Corporate Transaction. The Optionee
understands that, to the extent required by applicable law, the Optionee may, at
any time, request a list with





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





the names and addresses of any potential recipients of the personal data, view
data, request additional information about the storage and processing of data,
require any necessary amendments to data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Company’s
Secretary. The Optionee understands, however, that refusing or withdrawing the
Optionee’s consent may affect the Optionee’s ability to accept an award of
Options or otherwise participate in the Plan.


Section 6.8. Electronic Delivery of Documents.


(a)    Methods of Delivery. The Company may from time to time electronically
deliver, via e-mail or posting on the Company’s website, this Agreement,
information with respect to the Plan or the Option, any amendments to the
Agreement, and any reports of the Company provided generally to the Company’s
stockholders. The Optionee may receive from the Company, at no cost, a paper
copy of any electronically delivered documents by contacting the Secretary.


(b)
Consent and Acknowledgment. By signing this Agreement, the Optionee

(i) consents to the electronic delivery of this Agreement, all information with
respect to the Plan and the Option and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledges that the Optionee may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Optionee by contacting the Company by telephone or in writing;
(iii) further acknowledges that the Optionee may revoke the Optionee’s consent
to the electronic delivery of documents at any time by notifying the Company of
such revoked consent by telephone, postal service or electronic mail; and (iv)
further acknowledges that the Optionee understands that the Optionee is not
required to consent to electronic delivery of documents.


Section 6.9. Amendment; Entire Agreement


This Agreement may be amended from time to time by the Administrator in its
discretion; provided, however, that this Agreement may not be modified in a
manner that would have a materially adverse effect on the Option or Shares as
determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by the Optionee and the Company. This
Agreement constitutes the entire agreement among the parties with respect to any
agreements regarding the equity-based incentive awards referenced on the
Optionee’s signature page hereto and supersedes all prior and contemporaneous
agreements (including any change in control, executive retention, employment or
other agreements regarding the vesting of the equity-based incentive awards
referenced on the Optionee’s signature page hereto, or payment of cash or Shares
in respect of these equity-based awards upon a termination of the Optionee’s
employment with the Company or other termination of status as an Eligible
Individual), discussions, understandings and negotiations, whether written or
oral, with respect to any of the foregoing.







--------------------------------------------------------------------------------





Section 6.10. Governing Law


The laws of the State of Maryland shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.


Section 6.11. Resolution of Disputes


Any dispute or disagreement which shall arise under, or as a result of, or
pursuant to or relating to, this Agreement shall be determined by the
Administrator in good faith in its absolute and uncontrolled discretion, and any
such determination or any other determination by the Administrator under or
pursuant to this Agreement and any interpretation by the Administrator of the
terms of this Agreement, will be final, binding and conclusive on all persons
affected thereby. The Optionee agrees that before the Optionee may bring any
legal action arising under, as a result of, pursuant to or relating to, this
Agreement the Optionee will first exhaust his or her administrative remedies
before the Administrator. The Optionee further agrees that in the event that the
Administrator does not resolve any dispute or disagreement arising under, as a
result of, pursuant to or relating to, this Agreement to the Optionee’s
satisfaction, no legal action may be commenced or maintained relating to this
Agreement more than twenty-four (24) months after the Administrator’s decision.


Section 6.12. Section 409A


This Agreement and the Option granted hereunder are intended to be exempt from
Section 409A of the Code. This Agreement and the Option shall be administered,
interpreted and construed in a manner consistent with this intent. Nothing in
the Plan or this Agreement shall be construed as including any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise of the Option. Should any provision of the Plan or this Agreement
be found not to comply with, or otherwise be exempt from, the provisions of
Section 409A of the Code, it may be modified and given effect, in the sole
discretion of the Administrator and without requiring the Optionee’s consent, in
such manner as the Administrator determines to be necessary or appropriate to
comply with, or to effectuate an exemption from, Section 409A of the Code. The
foregoing, however, shall not be construed as a guarantee or warranty by the
Company of any particular tax effect to the Optionee.


Section 6.13. Counterparts


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


Signature Pages to follow.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


LAUREATE EDUCATION, INC.




By:          Name:    Victoria E. Silbey
Title:
Senior Vice President, Secretary and Chief Legal Officer








--------------------------------------------------------------------------------











OPTIONEE NAME: ________________________________




I acknowledge that I have carefully read the Agreement, the Plan, and Plan
prospectus. I agree to be bound by all of the provisions set forth in the
Agreement and Plan. I acknowledge that I have received a copy of the Recoupment
Policy and acknowledge and agree that the terms of the Recoupment Policy shall
be applicable to the Option and any Shares issued upon exercise of the Option. I
also consent to electronic delivery of all notices or other information with
respect to the Option or the Company.


OPTIONEE SIGNATURE:     


Address: (to be completed by Optionee:)         


















Shares subject to Option: ________ Grant Date: ________
Exercise Price: $________ per share
Expiration Date: 10 years from the Grant Date







--------------------------------------------------------------------------------





Exhibit A


“Adjusted EBITDA” for any fiscal year will mean the Operating Income (Loss), as
stated on the audited Consolidated Statement of Income of Laureate Education,
Inc. and Subsidiaries (collectively “Laureate” or “the Company”), PLUS/(MINUS)
(to the extent included in Operating Income), all calculated on an Fx Neutral
basis, all fairly and appropriately adjusted for Additional Adjustments:
1.depreciation and amortization expenses;


2.
share-based compensation expenses, as defined by ASC 718;



3.impairment costs as recognized on the Company’s financial statements for
tangible or intangible assets to the extent described in the financial
statements;


4.transaction expenses in connection with financings, including fees and costs
related to the issuance or modification of any indebtedness;


5.(gains)/charges, net of insurance proceeds, resulting from a Force Majeure
event in any of the Company’s operating regions;


6.
charges, expenses and VAT relating to tax efficient repatriation strategies;



7.(gains)/losses on the disposition of the Company’s assets (excluding
(gains)/losses on dispositions of furniture and equipment in the ordinary course
of business), investments, operations that qualify as businesses under ASC 805,
and/or entities as defined under ASC 810;


8.all expenses related to any public or private offering of the Company’s
securities that are not netted with the offering proceeds and have not been
capitalized;


9.costs related to the restructuring or reduction in force (as defined in ASC
420 or ASC 712), to the extent described in the financial statements;


10.(gains)/expenses related to the establishment or changes in contingent
liabilities and indemnification assets or contingent liabilities where there is
an unrecorded indemnification asset booked in connection with the acquisition of
business but only if attributable to a period prior to the acquisition of a
business;


11.(gains)/expenses for a litigation case, net of insurance proceeds or
indemnification, if applicable, if the (gains)/expenses are in excess of $5
million; and


12.expenses related to implementation of the Company’s EiP initiative, to the
extent quantified in the footnotes to the financial statements.


“Additional Adjustments” shall mean:


1.Adjusted EBITDA (as defined above to the extent such items are disclosed in
the







--------------------------------------------------------------------------------





financial statements of the affiliate) for any affiliate accounted for as an
equity method investment;


2.implications from the expropriation or deconsolidation of Company assets or a
Company business required by or resulting from the actions of any government or
government agency; with the Adjusted EBITDA from any such business during the
LTM prior to expropriation, multiplied by an earnings growth rate of 1.09
compounded annually from the date of expropriation or deconsolidation, added to
that fiscal year’s Adjusted EBITDA; and


3.changes in US GAAP, or the application thereof, subsequent to the issuance of
the Company’s 2015 audited financial statements, promulgated by accounting
standard setters or changes in local laws and regulations.


If the Company makes an acquisition or disposition of a business or a segment of
a business in any year, the Adjusted EBITDA result for such year and subsequent
years will be adjusted to exclude the financial results from any such
acquisition or to include the prospective forecasted results for any such
disposition consummated during the relevant period.


Notwithstanding any provision hereof to the contrary, to the extent any goal or
target has been adjusted to include or exclude any of the foregoing adjustments,
such adjustment will be excluded from the calculation of Adjusted EBITDA
hereunder. For the avoidance of doubt, the applicable targets under this award
have been so adjusted (for purposes of this Agreement, the “Retention Adjusted
EBITDA Targets”).


“Fx Neutral” shall mean the application of the Foreign Exchange Spot Rates, as
defined below, to the audited financial statements of the Company for each
fiscal year for which an Adjusted EBITDA target is calculated.


“Foreign Exchange Spot Rates” shall equal the foreign exchange spot rates used
to translate the audited Balance Sheet of Laureate Education, Inc. and
Consolidated Subsidiaries at December 31, 2016.









